Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated July 11, 2016 to Prospectus dated May 1, 2016 for Group Variable Universal Life Insurance Contracts The Board of Trustees of the PSF Stock Index Portfolio recently agreed to reduce the Portfolio’s management fee.As a result, the minimum operating expense charged by the Funds has been reduced from 0.34% to 0.32% and the Portfolio Expenses section is hereby deleted and replaced with the following: Portfolio Expenses This table shows the minimum and maximum total operating expenses charged by the Funds that you will pay periodically during the time you own a Certificate.More detail concerning each Funds’ fees and expenses is contained in the prospectus for each of the Funds. Total Annual Fund Operating Expenses Minimum Maximum (expenses that are deducted from the Funds’ assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements.) 0.32% 1.59% GVULSUP126 Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated July 11, 2016 to Special Features of the Group Contract Prospectus dated May 1, 2016 for Group Variable Universal Life Insurance Contracts for Executive GVUL The Board of Trustees of the PSF Stock Index Portfolio recently agreed to reduce the Portfolio’s management fee.As a result, the minimum operating expense charged by the Funds has been reduced from 0.34% to 0.32% and the 3rd Fee Table in the Fee Tables section is hereby deleted and replaced with the following: The next table describes the Fund fees and expenses that you will pay periodically during the time that you own the Certificate.The table shows the minimum and maximum fees and expenses charged by the Portfolio Companies for the Funds available under your plan. More detail concerning each Fund’s fees and Expenses, as well as objective and investment strategy is contained in the Prospectus for each Fund. Total Annual Fund Operation Expenses Minimum Maximum These are expenses that are deducted from the Fund’s assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.32% 1.39% GVULSUP129 Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated July 11, 2016 to the AICPA Group Contract Prospectus (For Certificates effective on or before 12/31/2008) dated May 1, 2016 for Group Variable Universal Life Insurance Contracts The Board of Trustees of the PSF Stock Index Portfolio recently agreed to reduce the Portfolio’s management fee.As a result, the minimum operating expense charged by the Funds has been reduced from 0.34% to 0.32% and the Portfolio Expenses section is hereby deleted and replaced with the following: Portfolio Expenses This table shows the minimum and maximum total operating expenses charged by the Funds that you will pay periodically during the time you own a Certificate.More detail concerning each Funds’ fees and expenses is contained in the prospectus for each of the Funds. Total Annual Fund Operating Expenses Minimum Maximum These are expenses that are deducted from the Funds’ assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.32% 1.59% Also, the subadvisor for the Dreyfus International Equity Portfoliohas changed its name from Newton Capital Management, Inc. to Newton Investment Management (North America) Limited.The Dreyfus International Equity Portfoliorow in the Unaffiliated Funds table will be deleted and replaced with the following: Dreyfus International Equity Portfolio – Initial Shares Style/Type: International Equity Seeks capital growth. The Dreyfus Corporation/Newton Investment Management (North America) Limited AICPASUP104 Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated July 11, 2016 to the AICPA Group Contract Prospectus (For Certificates effective on or after 1/1/2009) dated May 1, 2016 for Group Variable Universal Life Insurance Contracts The Board of Trustees of the PSF Stock Index Portfolio recently agreed to reduce the Portfolio’s management fee.As a result, the minimum operating expense charged by the Funds has been reduced from 0.34% to 0.32% and the Portfolio Expenses section is hereby deleted and replaced with the following: Portfolio Expenses This table shows the minimum and maximum total operating expenses charged by the Funds that you will pay periodically during the time you own a Certificate.More detail concerning each Funds’ fees and expenses is contained in the prospectus for each of the Funds. Total Annual Fund Operating Expenses Minimum Maximum These are expenses that are deducted from the Funds’ assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.32% 1.39% Also, the subadvisor for the Dreyfus International Equity Portfoliohas changed its name from Newton Capital Management, Inc. to Newton Investment Management (North America) Limited.The Dreyfus International Equity Portfoliorow in the Unaffiliated Funds table will be deleted and replaced with the following: Dreyfus International Equity Portfolio – Initial Shares Style/Type: International Equity Seeks capital growth. The Dreyfus Corporation/Newton Investment Management (North America) Limited AICPA2SUP104 Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated July 11, 2016 to Special Features of the Group Contract Prospectus dated May 1, 2016 for Group Variable Universal Life Insurance Contracts for CBS Corporation The Board of Trustees of the PSF Stock Index Portfolio recently agreed to reduce the Portfolio’s management fee.As a result, the minimum operating expense charged by the Funds has been reduced from 0.34% to 0.32% and the 3rd Fee Table in the Fee Tables section is hereby deleted and replaced with the following: The next table describes the Fund fees and expenses that you will pay periodically during the time that you own the Certificate.The table shows the minimum and maximum fees and expenses charged by the Portfolio Companies for the Funds available under your plan. More detail concerning each Fund’s fees and Expenses, as well as objective and investment strategy is contained in the Prospectus for each Fund. Total Annual Fund Operation Expenses Minimum Maximum These are expenses that are deducted from the Fund’s assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.32% 1.35% GVULSUP127 Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated July 11, 2016 to Special Features of the Group Contract Prospectus dated May 1, 2016 for Group Variable Universal Life Insurance Contracts for Executive Group Plans The Board of Trustees of the PSF Stock Index Portfolio recently agreed to reduce the Portfolio’s management fee.As a result, the minimum operating expense charged by the Funds has been reduced from 0.34% to 0.32% and the 3rd Fee Table in the Fee Tables section is hereby deleted and replaced with the following: The next table describes the Fund fees and expenses that you will pay periodically during the time that you own the Certificate.The table shows the minimum and maximum fees and expenses charged by the Portfolio Companies for the Funds available under your plan. More detail concerning each Fund’s fees and Expenses, as well as objective and investment strategy is contained in the Prospectus for each Fund. Total Annual Fund Operation Expenses Minimum Maximum These are expenses that are deducted from the Fund’s assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.32% 1.35% GVULSUP128 Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated July 11, 2016 to Special Features of the Group Contract Prospectus dated May 1, 2016 for Group Variable Universal Life Insurance Contracts for Ingersoll Rand The Board of Trustees of the PSF Stock Index Portfolio recently agreed to reduce the Portfolio’s management fee.As a result, the minimum operating expense charged by the Funds has been reduced from 0.34% to 0.32% and the 3rd Fee Table in the Fee Tables section is hereby deleted and replaced with the following: The next table describes the Fund fees and expenses that you will pay periodically during the time that you own the Certificate.The table shows the minimum and maximum fees and expenses charged by the Portfolio Companies for the Funds available under your plan. More detail concerning each Fund’s fees and Expenses, as well as objective and investment strategy is contained in the Prospectus for each Fund. Total Annual Fund Operation Expenses Minimum Maximum These are expenses that are deducted from the Fund’s assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.32% 1.59% GVULSUP130 Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated July 11, 2016 to Special Features of the Group Contract Prospectus dated May 1, 2016 for Group Variable Universal Life Insurance Contracts for KPMG LLP Retirees and Terminated Partners Prior to 11/5/2003 The Board of Trustees of the PSF Stock Index Portfolio recently agreed to reduce the Portfolio’s management fee.As a result, the minimum operating expense charged by the Funds has been reduced from 0.34% to 0.32% and the 3rd Fee Table in the Fee Tables section is hereby deleted and replaced with the following: The next table describes the Fund fees and expenses that you will pay periodically during the time that you own the Certificate.The table shows the minimum and maximum fees and expenses charged by the Portfolio Companies for the Funds available under your plan. More detail concerning each Fund’s fees and Expenses, as well as objective and investment strategy is contained in the Prospectus for each Fund. Total Annual Fund Operation Expenses Minimum Maximum These are expenses that are deducted from the Fund’s assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.32% 1.14% GVULSUP131 Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated July 11, 2016 to Special Features of the Group Contract Prospectus dated May 1, 2016 for Group Variable Universal Life Insurance Contracts for Mayo Paid Life (A group Variable Universal Life Policy issued to Mayo Clinic) The Board of Trustees of the PSF Stock Index Portfolio recently agreed to reduce the Portfolio’s management fee.As a result, the minimum operating expense charged by the Funds has been reduced from 0.34% to 0.32% and the 3rd Fee Table in the Fee Tables section is hereby deleted and replaced with the following: The next table describes the Fund fees and expenses that you will pay periodically during the time that you own the Certificate.The table shows the minimum and maximum fees and expenses charged by the Portfolio Companies for the Funds available under your plan. More detail concerning each Fund’s fees and Expenses, as well as objective and investment strategy is contained in the Prospectus for each Fund. Total Annual Fund Operation Expenses Minimum Maximum These are expenses that are deducted from the Fund’s assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.32% 1.39% GVULSUP132 Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated July 11, 2016 to Special Features of the Group Contract Prospectus dated May 1, 2016 for Group Variable Universal Life Insurance Contracts for The New Jersey Judicial Retirement System (JRS) The Board of Trustees of the PSF Stock Index Portfolio recently agreed to reduce the Portfolio’s management fee.As a result, the minimum operating expense charged by the Funds has been reduced from 0.34% to 0.32% and the 3rd Fee Table in the Fee Tables section is hereby deleted and replaced with the following: The next table describes the Fund fees and expenses that you will pay periodically during the time that you own the Certificate.The table shows the minimum and maximum fees and expenses charged by the Portfolio Companies for the Funds available under your plan. More detail concerning each Fund’s fees and Expenses, as well as objective and investment strategy is contained in the Prospectus for each Fund. Total Annual Fund Operation Expenses Minimum Maximum These are expenses that are deducted from the Fund’s assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.32% 1.35% GVULSUP133 Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated July 11, 2016 to Special Features of the Group Contract Prospectus dated May 1, 2016 for Group Variable Universal Life Insurance Contracts for Sears Holdings Corporation The Board of Trustees of the PSF Stock Index Portfolio recently agreed to reduce the Portfolio’s management fee.As a result, the minimum operating expense charged by the Funds has been reduced from 0.34% to 0.32% and the 3rd Fee Table in the Fee Tables section is hereby deleted and replaced with the following: The next table describes the Fund fees and expenses that you will pay periodically during the time that you own the Certificate.The table shows the minimum and maximum fees and expenses charged by the Portfolio Companies for the Funds available under your plan. More detail concerning each Fund’s fees and Expenses, as well as objective and investment strategy is contained in the Prospectus for each Fund. Total Annual Fund Operation Expenses Minimum Maximum These are expenses that are deducted from the Fund’s assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.32% 1.03% GVULSUP134 Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated July 11, 2016 to Special Features of the Group Contract Prospectus dated May 1, 2016 for Group Variable Universal Life Insurance Contracts for Sinclair Services The Board of Trustees of the PSF Stock Index Portfolio recently agreed to reduce the Portfolio’s management fee.As a result, the minimum operating expense charged by the Funds has been reduced from 0.34% to 0.32% and the 3rd Fee Table in the Fee Tables section is hereby deleted and replaced with the following: The next table describes the Fund fees and expenses that you will pay periodically during the time that you own the Certificate.The table shows the minimum and maximum fees and expenses charged by the Portfolio Companies for the Funds available under your plan. More detail concerning each Fund’s fees and Expenses, as well as objective and investment strategy is contained in the Prospectus for each Fund. Total Annual Fund Operation Expenses Minimum Maximum These are expenses that are deducted from the Fund’s assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.32% 1.39% GVULSUP135 Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated July 11, 2016 to Special Features of the Group Contract Prospectus dated May 1, 2016 for Group Variable Universal Life Insurance Contracts for Towers Watson Pennsylvania The Board of Trustees of the PSF Stock Index Portfolio recently agreed to reduce the Portfolio’s management fee.As a result, the minimum operating expense charged by the Funds has been reduced from 0.34% to 0.32% and the 3rd Fee Table in the Fee Tables section is hereby deleted and replaced with the following: The next table describes the Fund fees and expenses that you will pay periodically during the time that you own the Certificate.The table shows the minimum and maximum fees and expenses charged by the Portfolio Companies for the Funds available under your plan.More detail concerning each Fund’s fees and Expenses, as well as objective and investment strategy is contained in the Prospectus for each Fund. Total Annual Fund Operation Expenses Minimum Maximum These are expenses that are deducted from the Fund’s assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.32% 0.85% GVULSUP136 Group Variable Universal Life Insurance The Prudential Variable Contract Account GI-2 The Prudential Insurance Company of America Supplement dated July 11, 2016 to Special Features of the Group Contract Prospectus dated May 1, 2016 for Group Variable Universal Life Insurance Contracts for Yellow Roadway The Board of Trustees of the PSF Stock Index Portfolio recently agreed to reduce the Portfolio’s management fee.As a result, the minimum operating expense charged by the Funds has been reduced from 0.34% to 0.32% and the 3rd Fee Table in the Fee Tables section is hereby deleted and replaced with the following: The next table describes the Fund fees and expenses that you will pay periodically during the time that you own the Certificate.The table shows the minimum and maximum fees and expenses charged by the Portfolio Companies for the Funds available under your plan. More detail concerning each Fund’s fees and Expenses, as well as objective and investment strategy is contained in the Prospectus for each Fund. Total Annual Fund Operation Expenses Minimum Maximum These are expenses that are deducted from the Fund’s assets, including management fees, any distribution and/or service (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.32% 1.35% GVULSUP137
